 



Exhibit 10.4

ROYALTY AGREEMENT

THIS AGREEMENT (hereinafter “Agreement”), effective on the date hereinafter set
forth, by and between Farm Bureau Life Insurance Company, an Iowa Corporation,
and Farm Bureau Mutual Insurance Company, an Iowa Corporation, hereinafter
referred to collectively as “Companies” and the undersigned _________ Farm
Bureau Federation (hereinafter “Federation”).

WITNESSETH:

WHEREAS, the Federation has the exclusive right to the use and benefit of the
name “Farm Bureau” and the logo “FB” (hereinafter collectively the “Marks”)
within the State of _________; and

WHEREAS, an essential purpose of the Federation is to raise the quality of life
of the residents of rural _________; and

WHEREAS, the above-described Companies assist in elevating the quality of life
of rural residents and Farm Bureau members within the State of _________ by
making insurance products available to them.

NOW, THEREFORE, the parties hereto, in consideration of their mutual obligations
and other good and valuable consideration, as recited herein, agree as follows:

     1. The Federation shall permit the Companies to use the name “Farm Bureau”
and the logo “FB” and all other intangible benefits associated therewith, in
exchange for an annual royalty payable to the Federation by the Companies in
accordance with the formula contained in the attached “Schedule A”, which by
this reference is incorporated herein and made a part hereof.

     2. The royalty payments received by the Federation are not compensation to
the Federation for services performed for the Companies.

     3. The Federation will not provide any services to the Companies as a
condition, nor in exchange for the royalty payments received pursuant to this
Agreement, other, than those duties necessary to allow the Companies to use the
Farm Bureau name, logo and related intangible benefits.

     4. The Companies pledge to use their best efforts to make their insurance
products available to _________ Farm Bureau members and other rural residents of
the state.

     5. The Companies warrant and represent that they will use the Marks in
accordance with any and all restriction, limitations, or duties contained in the
agreement between the Federation and the American Farm Bureau Federation
granting the license for the use of the Marks in the State of _________.

1



--------------------------------------------------------------------------------



 



Exhibit 10.4

     6. This Agreement shall take effect the 1st day of January, 2005, and shall
continue in full force from such date until the 31st day of December, 2014
(hereinafter “Initial Term”), and shall automatically renew each January 1st
thereafter for a one year period (hereinafter “Renewal Terms”). This Agreement
may be cancelled by either party prior to a Renewal Term, by such party giving
written notice at least sixty (60) days prior to the start of a Renewal Term
stating to the other party its intention to terminate the Agreement at the end
of the current term.

     7. Notwithstanding the term provisions contained in paragraph 6 above, the
Federation may also terminate this Agreement at any time during an Initial or
Renewal Term upon the transpiring of any of the following events:



  a.   A change of ownership or control of the Companies, within the meaning of
Iowa Code Section 521A or of FBL Financial Group, Inc.; or     b.   The
Companies enter into a royalty agreement with a State Farm Bureau Federation
with which the Companies do not currently have an existing agreement; or    
c.   The Companies renegotiate the terms of any existing Royalty Agreement with
a State Farm Bureau Federation; or     d.   A decrease in the per share dividend
currently being paid by FBL Financial Group on its Class A common stock below
that being paid as of the effective date of this Agreement; or     e.   A
reduction of the proportional percentage of seats allocated to the Federation on
the boards of directors of any of the Companies, or FBL Financial Group, Inc.,
below the proportional percentage of such seats held by the Federation on each
such board as of the effective date of this Agreement; or     f.   A material
breach of this Agreement by the Companies.

     A termination pursuant to this paragraph shall be effective sixty (60) days
after mailing by the Federation of a written notice to the Companies, stating
the Federations’ intent to invoke the special termination provisions of this
paragraph. In order to carry out the provisions of this paragraph, the Companies
shall provide written notice to the Federation of the happening of any of the
events noted in subparagraphs “a”, “b”, or “c” herein within ten (10) days of
the event transpiring. The Federation shall thereafter provide notice of its
intent to invoke a special termination hereunder as a result of the events noted
in subparagraphs “a”, “b”, or “c”, within thirty (30) days of receipt of such
notification by the Companies. (Note: The above termination provisions of
paragraph 7 herein, are in consideration of the Federation’s repayment of
$_________, to the Companies for previous royalty overpayments made by the
Companies.)

     8. All written notices required pursuant to this Agreement shall be sent
via certified mail, to the following addresses, until revised by notice from one
party to the other of a change:

2



--------------------------------------------------------------------------------



 



Exhibit 10.4

     If to the Companies:

     
Name:
     
Address:
     

   

     If to the Federation:

     
Name:
     
Address:
     

   

     9. This Agreement shall supersede all other agreements now in effect
between the parties hereto, to the extent said agreements are contrary to the
provisions agreed to herein. This Agreement may not be amended, unless such
amendment is in writing, and dilly executed by all parties hereto.

     10. This Agreement is not assignable, unless express consent authorizing
the assignment is received from the non-assigning parties hereto.

     IN WITNESS WHEREOF, the parties hereto have set their hands to duplicates
hereof on the designated places.

FARM BUREAU LIFE INSURANCE COMPANY

     
By:
   
Title:
 

FARM BUREAU MUTUAL INSURANCE COMPANY

     
By:
   
Title:
 

________ FARM BUREAU FEDERATION

     
By:
   
Title:
 

3



--------------------------------------------------------------------------------



 



Exhibit 10.4

ROYALTY AGREEMENT
SCHEDULE A



  1. The amount of the annual royalty to be paid to the Federation by the
Companies pursuant to Paragraph of the Parties Royalty Agreement shall be the
great of (a) or (b), plus (c), below:



  a.   Three percent (3%) of all first-year life, long term care and disability
insurance premiums, and three-tenths of one percent (0.3%) of all first-year
annuity premiums and Universal Life and Variable Universal Life premiums in
excess of the minimum initial premium, received and retained by Farm Bureau Life
Insurance Company or by unaffiliated companies with which one or more of the
Companies has a marketing agreement for products sold by Companies agents within
the calendar year on issued and paid for business sold within the State of
_________; or     b.   Sixth-tenths of one percent (0.6%) of all life, long term
care and disability insurance premiums, and six one-hundredths of one percent
(0.06%) of all annuity premiums and Universal Life and Variable Universal Life
premiums in excess of the minimum initial premium, received and retained by Farm
Bureau Life Insurance Company or by unaffiliated companies with which one or
more of the Companies has a marketing agreement for products sold by Companies
agents within the calendar year on issued and paid of business sold within the
State of _________.     c.   One percent (1%) of all automobile, personal lines,
Country Squire, commercial lines, crop hail, and multi-peril crop insurance
(MPCI) premiums received and retained by Farm Bureau Mutual Insurance Company
within the calendar year on issued and paid for business sold within the State
of _________.



  2. The Companies shall pay one-twelfth (1/12) of the estimated annual royalty
each month using the formula in (a) and (c) above, and shall pay any additional
amount due as soon after the end of the calendar year as the actual royalty for
the year can be calculated.

4